Case: 20-10149     Document: 00515586733         Page: 1     Date Filed: 10/01/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        October 1, 2020
                                  No. 20-10149                           Lyle W. Cayce
                               Conference Calendar                            Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Darren Douglas Johnson, also known as Fresh,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:18-CR-460-2


   Before Jones, Clement, and Haynes, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Darren Douglas Johnson has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Johnson has filed a response, as well as a motion to file a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10149     Document: 00515586733           Page: 2   Date Filed: 10/01/2020




                                    No. 20-10149


   supplemental response, which is GRANTED. The record is not sufficiently
   developed to allow us to make a fair evaluation of Johnson’s claims of
   ineffective assistance of counsel; we therefore decline to consider the claims
   without prejudice to collateral review. See United States v. Isgar, 739 F.3d
829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Johnson’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.    Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                         2